Name: 2006/206/EC: Commission Decision of 3 March 2006 amending Appendix A to Annex X to the 2003 Act of Accession as regards certain establishments in the meat sector in Hungary (notified under document number C(2006) 606) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  European construction;  agri-foodstuffs
 Date Published: 2007-05-08; 2006-03-14

 14.3.2006 EN Official Journal of the European Union L 75/17 COMMISSION DECISION of 3 March 2006 amending Appendix A to Annex X to the 2003 Act of Accession as regards certain establishments in the meat sector in Hungary (notified under document number C(2006) 606) (Text with EEA relevance) (2006/206/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Annex X, Chapter 5, Section B, paragraph (d) thereto, Whereas: (1) Hungary has been granted transitional periods for certain establishments listed in Appendix A to Annex X to the Act of Accession. (2) Appendix A to Annex X to the 2003 Act of Accession has been amended by Commission Decisions 2004/462/EC (1), 2004/472/EC (2) and 2005/665/EC (3). (3) Two meat establishments have resigned from upgrading process and applied for reclassification from high capacity to low capacity establishments. According to an official declaration from the Hungarian competent authority these establishments are in full compliance with EU requirements regarding low capacity establishments. The establishments should therefore be deleted from the list of establishments in transition. (4) Appendix A to Annex X to the 2003 Act of Accession should therefore be amended accordingly. (5) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 The establishments listed in Annex to this Decision are deleted from Appendix A to Annex X to the 2003 Act of Accession. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 March 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 156, 30.4.2004, p. 135, corrected by OJ L 202, 7.6.2004, p. 92. (2) OJ L 160, 30.4.2004, p. 61, corrected by OJ L 212, 12.6.2004, p. 34. (3) OJ L 247, 23.9.2005, p. 37. ANNEX List of establishments to be deleted from Appendix A to Annex X to the 2003 Act of Accession MEAT ESTABLISHMENTS Supplementary list No Veterinary approval number Name and address of establishment 4. 06528 KalÃ ³ria Kft., SzabadbattyÃ ¡ny 8. 16536 HÃ ºs TriÃ ³ Kft., Simontornya